Citation Nr: 1739509	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-23 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDING OF FACT

Resolving of all doubt in the Veteran's favor, from June 29, 2010, he has been incapable of obtaining and maintaining substantially gainful employment due to his service-connected disabilities.  


CONCLUSION OF LAW

From June 29, 2010, the criteria for establishing a TDIU are met.  38 U.S.C.A. §§1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has two or more disabilities, there shall be one disability rated as 40 percent disabling or more, with sufficient additional to bring the combined rating to 70 percent or more.  Id.  Here, he meets the schedular requirements for a TDIU starting from June 29, 2010, when he was granted service connection for PTSD, rated as 30 percent disabling, and his combined rating amounted to 70 percent.  See 38 C.F.R. §§ 4.25, 4.26.  The Board notes his combined rating increased to 90 percent effective July 11, 2015.  

After establishing a date for the TDIU, the Board must address whether the Veteran's service-connected disabilities precluded him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

A review of the evidence indicates the Veteran stopped working in June 2005 as a truck driver.  He has not reported any substantial gainful employment since that time.  His work history shows continued employment as a truck driver for 24 years and a high school education.  He completed an auto mechanics course in 1970.  However, there is no indication that he has any additional training or education that is transferable to a different position.  

The Veteran reported that he was unable seek or maintain gainful employment due to his service-connected disabilities.  See May 2009 Statement.  VA treatment notes reflected severe diabetic neuropathy.  See November 2009 treatment notes.  The March 2010 addendum opinion showed his diabetes required insulin and regulation of activity.  A May 2011 letter from the Veteran's psychiatrist, Dr. C.P., explained that the Veteran's irritability and mood disturbance contributed to conflicts at his job and ultimately contributed to his early retirement.  A July 2013 letter from Dr. J.L. described how the Veteran's medication was ineffective for his neuropathy and he had consistent altered sensation in his bilateral upper and lower extremities.  An August 2013 by Dr. J.A. explained that the Veteran's bilateral upper and lower extremities caused constant burning pain.  The November 2015 examiner found moderate incomplete paralysis in his upper extremities and moderately severe incomplete paralysis in his lower extremities.  Testing showed the Veteran had mild intermittent pain and moderate constant pain, paresthesias, and numbness in his upper and lower extremities.  He had decreased sensations during neurologic testing.

Based on this evidence, the Board finds a TDIU is warranted from June 29, 2010.  His PTSD, bilateral upper extremity and lower extremity peripheral neuropathy, and diabetes mellitus, type II, in combination, prevented him from obtaining and maintaining employment, consistent with his education and work experience.  Accordingly, a TDIU is granted from June 29, 2010.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014).  Here, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran's service-connected disabilities preclude employment.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of TDIU from June 29, 2010 is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

A TDIU rating from June 29, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


